         Case 3:12-cr-00042-SI        Document 127      Filed 03/01/21     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 UNITED STATES OF AMERICA,                          Case No. 3:12-cr-42-SI

        v.                                          ORDER

 PATRICK SHANNON HAFT,

                Defendant.


Michael H. Simon, District Judge.

       Defendant Patrick Shannon Haft, age 38, pleaded guilty to one count of possession with

intent to distribute heroin in an amount exceeding 1,000 grams, in violation of 21 U.S.C.

§§ 841(a)(l) and (b)(l)(A)(i), and one count of unlawful possession of ammunition, in violation

of 18 U.S.C. § 922(g)(l). The Court originally sentenced Mr. Haft on April 8, 2013 but later

vacated and corrected that sentence after granting in part Mr. Haft’s motion under 28 U.S.C.

§ 2255. On April 16, 2014, the Court sentenced Mr. Haft to a term of imprisonment of 120

months, followed by a period of five years of supervised release. Mr. Haft previously was

convicted of manslaughter in the first degree.




PAGE 1 – ORDER
         Case 3:12-cr-00042-SI        Document 127       Filed 03/01/21     Page 2 of 2




       Mr. Haft is serving his sentence in the Federal Correctional Institution at Sheridan,

Oregon (FCI Sheridan). The Bureau of Prisons (BOP) has scheduled Mr. Haft’s release date to

be November 30, 2022. Mr. Haft has approximately 21 months left to serve.

       On May 26, 2020, Mr. Haft filed a Motion to Reduce Sentence Pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i), based on considerations of COVID-19. ECF 103. The Court denied that

motion on June 22, 2020. ECF 114. When the Court denied Mr. Haft’s motion, there were no

reported positive cases of COVID-19 at FCI Sheridan. See ECF 114 at 7.

       On January 27, 2021, Mr. Haft filed his Second Motion to Reduce Sentence Pursuant to

18 U.S.C. § 3582(c)(1)(A)(i), again based on considerations of COVID-19. ECF 115. That

motion is now before the Court. When Mr. Haft filed his second motion, FCI Sheridan was

experiencing 11 positive COVID-19 inmate cases. ECF 115 at 8. The Government opposes

Mr. Haft’s second motion. See ECF 120. As of February 28, 2021, the BOP reports no inmates at

FCI Sheridan are currently testing positive for COVID-19. See https://www.bop.gov/coronavirus

(lasted visited February 28, 2021).

       The Court DENIES Mr. Haft’s Second Motion to Reduce Sentence. ECF 115.

       IT IS SO ORDERED.

       DATED this 1st day of March, 2021.

                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 2 – ORDER
